DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action incorporates Reasons For Allowance.

2.	Applicants claimed amendments filed on 01/14/20201 have been entered.

3.	This application has pending claim(s) 1-7 and 9-18.
Terminal Disclaimer
4.	The terminal disclaimer filed on 01/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date has been reviewed and is accepted.  The terminal disclaimer has been recorded.

5.	Applicants arguments filed on 01/14/2021, with respect to the rejection(s) under 35 U.S.C. 103 have been fully considered and are persuasive. The rejection(s) under 35 U.S.C. 103 have been withdrawn.
REASONS FOR ALLOWANCE
6.	The following is an examiner's statement of reasons for allowance: The instant invention is related to a security platform for real-time alerting, monitoring and managing onging security incidents in a locality such as an educational, religious, industrial or commercial center.
Prior art was found for the claims as follows:

Siminoff et al., [US Pub. No.: 20180350225 Al] discloses:
An emergency management and monitoring platform operable to perform security event analysis of a locality comprising at least one building [Siminoff: emergency notification along with video footage associated with event or emergency in a monitored building; Abstract;  0090], said emergency management and monitoring platform comprising: a control unit network [Siminoff: user network 110 is connected to a camera 102 wherein the camera is a shield unit as described in applicants specification at paragraph 0009; Fig. 1 el. 110],
a security backend control system operable to communicate with said at least one shield control unit [Siminoff: Backend Api is connected to camera wherein camera is equivalent to a shield control; Fig. 1 el 120];  
and a security frontend system comprising at least one presentation dashboard operable on a computing device in communication with said security backend control system [Siminoff: user device 114 is a touch pad display shown in figure 6 and is in direct communication backend controller via network; Fig.1 0126];  
and wherein said security backend control system comprises a pertinent data selection 
module [Siminoff: a user to transmit video footage to at least one law enforcement agency (e.g., to one or more servers associated with the law enforcement agency) directly from the application executing on the client device that is associated with the A/V recording and communication device(s).; 0117] operable to select pertinent data and to provide said pertinent data to said security frontend system such that said at least one presentation dashboard displays a simplified graphical interface of the locality [Siminoff: selected pertinent video data captured displayed; Fig. 5 box 530, Fig. 6 el 615]. 
Schoenfelder et al., [US Pub. No.: 2017/0124792 Al] discloses:  
comprising at least one shield control unit configured to gather security event related data at a sub-locality to provide at least one event related feed [Schoenfelder: the camera 406 can be a wide-angle, the camera 406 can capture images, videos, and/or audio of a monitored area; 0082, Fig. 4 el 406];  
wherein said emergency management and monitoring platform is operable to receive triggered indications and further to perform security analysis in an automatic manner to provide real-time monitoring and managing of at least one ongoing security incident [Schoenfelder: data captured by the system can be stored locally or transmitted via a wired or wireless connection to relay this information to people or entities, such as security or management personnel, for post-incident analysis or real-time alerts and visibility; 0059];  

7.	Applicant uniquely claimed a distinct feature in the instant invention, which are not found in the prior art, either singularly or in combination. The feature is “…wherein said shield control unit is operable in at least one operation state selected from a group consisting of a startup state, a setup state, a BIT state, a sleep state, an event state, an error state and combinations thereof wherein the startup state allows to activate the shield control unit, wherein the setup state allows to set configuration of the shield control unit, wherein the BIT state is operable to perform communication topology testing, wherein the sleep state allows transmitting of a "keep alive" signal, wherein the error state indicates lack of communication, and wherein the event state allows transferring live video, audio and sensor data to said security backend control system”.
This feature is not found or suggested in the prior art.

8.	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of reasons for Allowance.”

9.	Claims 1-7 and 9-18 are allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371.  The examiner can normally be reached on Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488